DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 03/05/21.  Claims 1-16 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 3/5/16 with respect to claims rejection under 35 USC 103  have been fully considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
 	Applicant argues : “However, the point of Sung requiring the further detection of the passenger (or following vehicle) before determining that the field-of-view should be the rear passenger seat is to distinguish between the case, on one hand, where the driver looks to the rearview mirror to see the rear passenger seat, and the case, on the other hand, where the driver looks to the rearview mirror to see the traffic behind the vehicle. See e.g., Sung, [0246], et seq. If one of ordinary skill were to remove that ability - and instead immediately image the backseat whenever the driver looks to the rearview mirror - then this would destroy the proposed motivation for making such a change, because the system would not know whether the “desired field of view” is the backseat or behind the vehicle. As such, a skilled artisan would not be motivated to make the proposed combination for the proposed reason.”(Applicant’s argument at page 7-8)

 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung. (US Patent Application Publication 2017/0060234 A1, hereinafter “Sung”) and further in view of Bongwald.(US Patent Application Publication 2015/0232030 A1, hereafter “Bongwald”) 

	As to claim 1, Sung teaches a method for automated activation of a vision support system of a vehicle, comprising the steps of: 
 	detecting an activation gesture formed by a movement of at least one of a head and un upper body of a vehicle user; wherein the activation gesture corresponds to the driver attempting to observe from among the following: cross-traffic, a turning trajectory, an occupant of the vehicle, and traffic light; determining, solely on the basis of the detected activation gesture, a field of view desired by the vehicle user wherein the field of view is of a corresponding one of : the cross-traffic, the turning trajectory, the occupant of the vehicle, and the traffic light and is at least partially hidden from view of the driver; and activating that part of the vision support system which images the desired field of view that is at least partially hidden from view of the driver. (Sung par [00112] teaches detecting and tracking part of the driver’s body to recognize the direction in which the driver gazes or gestures. Sung par [0114] teaches if the driver looks in the left side mirror when activating left turn signal light, the driver assistance apparatus may output an exterior image corresponding to the gaze to the left side view mirror. Sung par [0246] teaches the driver may look in the rearview mirror while driving. This may be a behavior for checking a passenger position on the back seat. Sung par [0256] further teaches the 
 	Sung fails to expressly teach the determining is solely on the basis of the detected activation gesture.
 	However in an analogous art that directed to vehicle vision system, Bongwald teaches the determining is solely on the basis of the detected activation gesture.(Bongwald par [0041] teaches when driver wants to view rearward, the driver may gaze at the rearview mirror location and the first display may be activated to display rearward view or the like).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sung and Bongwald to arrive at the claimed invention. One would have been motivated to make such combination to assist driver to quickly and efficiently activate a desired field of view. 	As to claim 2, Sung and Bongwald teach the method according to claim 1, wherein the vehicle user is a vehicle driver.(Sung par [00112] teaches detecting and tracking part of the driver’s body to recognize the direction in which the driver gazes or gestures) 	As to claim 3, Sung and Bongwald teach the method according to claim 1, wherein the movement forming the activation gesture, at least with regard to a movement direction, substantially corresponds to a movement of the head and/or upper body of the vehicle user which is suitable for observing the desired field of view in a manner not supported by the vision support system. (Sung par [00112] teaches detecting and tracking part of the driver’s body to recognize the direction in which the driver gazes or gestures) 	As to claim 4, Sung and Bongwald teach the method according to claim 1, wherein the step of determining, on the basis of the detected activation gesture, the field of view desired by the vehicle user comprises: determining a pattern of the movement of the head and/or upper body forming the activation gesture; assigning the pattern to a comparison pattern stored beforehand in a database; and determining a field of view assigned to the comparison pattern in the database.(Sung par [0190] teaches the memory stores a plurality of reference patterns corresponding to the various gestures) 	As to claim 5, Sung and Bongwald teach the method according to claim 1, wherein the step of activating that part of the vision support system which images the desired field of view comprises: activating an image capture unit, which at least partly captures the desired field of view; and displaying the image captured by the image capture unit on a display unit of the vehicle. Sung par [0114] teaches if the driver looks in the left side mirror when activating left turn signal light, the driver assistance apparatus may output an exterior image corresponding to the gaze to the left side view mirror. The image may be provided from left camera)As to claim 6, Sung and Bongwald teach the method according to claim 5, wherein the image capture unit is a vehicle camera. (Sung par [0114] teaches the image may be provided from  left camera 	As to claim 7, Sung and Bongwald teach the method according to claim 5, wherein the step of activating that part of the vision support system that images the desired field of view is carried out depending on an additional condition.(Sung par [0215] teaches displaying images based on  event of left turn signal lamp turned on and the driver looks in the left)  	As to claim 8, Sung and Bongwald teach the method according to claim 7, wherein the additional condition is a value of a vehicle state parameter. (Sung par [0215] teaches displaying images based on event of left turn signal lamp turned on and the driver looks in the left)  	As to claim 9, Sung and Bongwald teach the method according to claim 1, wherein the activation gesture is detected from among the following movements: a) a lateral rotation of the head and a forward directed movement of the upper body, wherein a rotation angle of the head is less than a first predetermined rotation angle, b) a lateral rotation of at least one of the head and the upper body, wherein a rotation angle of the head is greater than a second predetermined rotation angle, wherein the first and second predetermined rotation angles are preferably identical, c) a movement of at least one of the head and  of the upper body upward and in a direction of a rearview mirror, d) a movement of at least one of the head and of the upper body downward and in a direction of a windshield, and e) a lateral movement of at least one of the head and the upper body. (Sung par [0288] teaches determining whether the upper body of the driver has moved forward. 	As to claim 10, Sung and Bongwald teach the method according to claim 7, wherein the additional condition comprises: a) an instantaneous speed below a first predetermined threshold value of the instantaneous speed,
 	 b) an active state of a direction indicator of the vehicle, (Sung par [0215] teaches displaying images based on event of left turn signal lamp turned on)
 c) a positive occupancy signal of a seat occupancy recognition system of the vehicle, d) an instantaneous speed below a second predetermined threshold value of the instantaneous speed, or e) an absolute value of a steering angle above a first predetermined threshold value of the steering angle.

 	As to claim 11, Sung teaches a vision support system for a vehicle, comprising: a detection unit for detecting an activation gesture formed by a movement of at least one of: a head and an upper body of a vehicle user; a determining unit for determining, on the basis of the detected activation gesture, a field of view desired by the vehicle user, wherein the activation gesture corresponds to the driver attempting to observe from among the following: cross-traffic, a turning trajectory, an occupant of the vehicle, and traffic light, and wherein the field of view is of a corresponding one of: the cross-traffic, the turning trajectory, the occupant and  the traffic light,  and is at least partially hidden from view of the driver; an image capture unit for at least partly capturing the desired field of view that is at least partially hidden from view of the driver; and a display unit for displaying the image captured by the image capture unit, including the field of view that is at least partially hidden from view of the driver.(Sung Fig.1A and Sung par [00112] teaches detecting and tracking part of the driver’s body to recognize the direction in which the driver gazes or gestures. Sung par [0114] teaches if the driver looks in the left side mirror when activating left turn signal light, the driver assistance apparatus may output an exterior image corresponding to the gaze to the left side view mirror)
Sung fails to expressly teach the determining is solely on the basis of the detected activation gesture.
 	However, in an analogous art that directed to vehicle vision system, Bongwald teaches the determining is solely on the basis of the detected activation gesture. (Bongwald par [0041] teaches when driver wants to view rearward, the driver may gaze at the rearview mirror location and the first display may be activated to display rearward view or the like.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sung and Bongwald to arrive at the claimed invention. One would have been motivated to make such combination to assist driver to quickly and efficiently activate a desired field of view.
 	As to claim 12, Sung and Bongwald teach the vision support system according to claim 11, wherein the vehicle user is a vehicle driver. .(Sung par [00112] teaches detecting and tracking part of the driver’s body to recognize the direction in which the driver gazes or gestures) 	As to claim 13, Sung and Bongwald teach the vision support system according to claim 11, wherein the image capture unit is a vehicle camera. (Sung par [0114] teaches the image may be provided from left camera) 	As to claim 14, Sung and Bongwald teach the vision support system according to claim 11, wherein a control unit is operatively configured to execute processing for: detecting, via the detection unit, the activation gesture formed by a movement of at least one of a head and an upper body of the vehicle user, determining, via the determining unit, on the basis of the detected activation gesture, the field of view desired by the vehicle user, and activating the image capture unit and the display unit to at least partly capture the desired field of view and display the image captured by the image capture unit. . (Sung par [0190] teaches the memory stores a plurality of reference patterns corresponding to the various gestures) 	As to claim 15, Sung and Bongwald teach the vehicle comprising a vision support system according to claim 14. Sung Fig.1 and par [0047] teaches vehicle)  	As to claim 16, Sung and Bongwald teach the vehicle according to claim 15, wherein the vehicle is a motor vehicle. (Sung Fig.1 and par [0047] teaches vehicle)

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175